Title: From George Washington to John Trumbull, 13 January 1797
From: Washington, George
To: Trumbull, John


                        
                            Dear Sir 
                            Philadelphia 13th Jany 1797.
                        
                        Enclosed you will receive Mrs Washington’s thanks for the many marks of
                            politeness she has received from you; permit me to say, that she has expressed my sentiments
                            fully; and to add, that you will do me a favour in causing the letter, herewith, to be sent
                            to its address. It will always give me pleasure to hear of your welfare, for I am truly, and
                            sincerely, Dear Sir, Your Affecte Servant
                        
                            Go: Washington
                            
                        
                    